Citation Nr: 0720593	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  05-13 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1972.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeal (Board) from rating decisions 
of the VA Regional Office (RO) in New Orleans, Louisiana that 
denied service connection for PTSD.  The veteran subsequently 
relocated to within the jurisdiction of the St. Louis, 
Missouri RO.

Following review of the record, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The veteran asserts that he now has PTSD as the result of 
traumatic experiences and other stressors coincident with 
duty in Vietnam for which service connection should be 
granted.  The appellant underwent a VA mental health clinic 
evaluations in October and December 2004 subsequent to which 
the examiner diagnosed PTSD.  

Review of the record discloses that the veteran was sent 
general letters dated in March and May 2003 notifying him of 
VA's duty to assist him in the development of his claim.  The 
record reflects, however, that the appellant was not advised 
of what the evidence specifically had to show for service 
connection for PTSD.  Such notice is required.  The Board 
thus finds that the veteran has not been afforded adequate 
notice under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp 2006)) as to service connection 
for PTSD.  The RO must address this deficiency.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred. See Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  The decision in Cohen also established that the 
adequacy of a stressor to warrant a diagnosis of PTSD is a 
medical determination, not a factual determination to be made 
by adjudicators. Cohen, 10 Vet. App. at 142.

The Board points out that although the veteran carries a 
documented diagnosis of PTSD, it is not shown that his 
reported traumatic stressors have been verified.  This has 
been noted by the RO as the basis for its denial of the 
claim.  VA Adjudication Procedure Manual M21-1, Part III, 
5.14(c)(4) (2004) requires development by the U. S. Army and 
Joint Services Records Research Center (JSRCC), or service 
department even when there is only some evidence of a 
stressor.  "A denial solely because of an unconfirmed 
stressor is improper. . . " Id.  In this regard, it is 
observed that the record contains some statements in which 
the veteran has reported traumatic experiences and events in 
Vietnam which he believes may have led to the onset of PTSD, 
to include correspondence received in April 2003.  While it 
does not appear that he has provided much detail, e.g., 
dates, places, units involved, to enable the RO to currently 
verify the claimed stressors in a meaningful way, (see Suozzi 
v. Brown, 10 Vet. App. 307 (1997); Pentecost v. Principi, 16 
Vet. App. 124 (2002)), the Board is of the opinion that the 
veteran should be given another opportunity to provide the 
required information.  He should therefore be contacted and 
requested to provide additional information to supplement the 
stressor information already in the record so that an attempt 
at corroboration can be made.  Such action is consistent with 
the requirements of the VCAA.  

Following receipt of any additional information, the RO 
should prepare a report detailing those combat-related 
stressors identified in the veteran's statements in the 
record, and contact the JSRCC, or other appropriate sources 
for verification of the claimed stressors.  The RO is 
reminded that requiring corroboration of every detail, 
including the veteran's personal participation, defines 
"corroboration" far too narrowly. Suozzi, supra.  The records 
need only imply the veteran's participation (e.g., to not 
controvert the veteran's assertion that he was present when 
the events the records establish that his unit experienced 
occurred). Pentecost at 128-129.



Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2006), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2006) and any 
other applicable legal precedent 
are completed.  In particular, the 
RO must notify the appellant of 
the specific information and 
evidence yet needed to 
substantiate his claim of service 
connection for PTSD.  He should 
also be told to provide any 
evidence in his possession that is 
pertinent to his claim. See 
Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

2.  The veteran should be 
contacted and requested to 
identify any additional healthcare 
providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for PTSD since 
service.  He should be requested 
to complete and return the 
appropriate release forms so that 
VA can obtain any identified 
evidence.  Private treatment 
records should be requested 
directly from the healthcare 
providers.  All outstanding VA 
treatment reports should be 
requested and associated with the 
claims folder, if not already of 
record.

3.  The veteran should be given 
another opportunity to provide 
more information that comes to 
mind regarding details surrounding 
the stressors which he alleges he 
was exposed to in service.  He 
should be asked to provide any 
additional information to the best 
of his ability, including detailed 
descriptions of stressful events, 
identifying and describing 
specific events including dates, 
places, and identifying 
information concerning his unit(s) 
and the location of his unit(s) 
when the stressful events 
occurred.

4.  The RO should prepare a report 
detailing the combat-related 
stressors identified in the 
veteran's claim, including those 
listed in his statement received in 
April 2003.  The RO should send the 
above report and any other 
pertinent information to JSRRC, and 
any other appropriate sources for 
verification of the claimed 
stressors.  Any information 
obtained should be associated with 
the claims file.  If the search is 
negative, it should be noted in the 
claims folder.

5. Following a reasonable period of 
time for receipt of any additional 
information requested above, and if 
a competent stressor is identified, 
the appellant should be scheduled 
for a VA psychiatric examination.  
The examiner should determine 
whether the diagnostic criteria to 
support the diagnosis of PTSD have 
been satisfied.  If a PTSD 
diagnosis is deemed appropriate, 
the examiner should comment on the 
link between the current 
symptomatology and one or more of 
the in-service stressors reported 
by the veteran.  The report of 
examination should include the 
complete rationale for all opinions 
expressed.

6.  After taking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue 
on appeal.  If the benefit is not 
granted, the veteran should be 
furnished a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


